Citation Nr: 1316483	
Decision Date: 05/20/13    Archive Date: 05/29/13

DOCKET NO.  09-19 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for headaches, to include as secondary to an undiagnosed illness.

2.  Entitlement to service connection for arteriosclerotic heart disease (hereinafter 'heart disorder'), to include as secondary to service-connected posttraumatic stress disorder (PTSD).

3.  Entitlement to an evaluation in excess of 10 percent for thoracic strain with elements of lumbar spine pain (hereinafter 'lumbar spine disability').

4.  Entitlement to an initial evaluation in excess of 30 percent for PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 2000 to April 2001 and from May 2004 to November 2005.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  A June 2007 rating decision denied entitlement to service connection for headaches and granted service connection for PTSD, assigning a 30 percent evaluation, and continued the 10 percent evaluation for a lumbar spine disability.  An April 2008 rating decision denied entitlement to service connection for a heart disorder.

Although the Veteran was employed as an overseas contractor up until at some point prior to October 2009, she requested and was scheduled for a Board hearing in January 2010. The Veteran did not appear for this hearing.  As the Veteran has not offered a statement of good cause as to why she missed the hearing, the Board will proceed as if the hearing request had been withdrawn.  38 C.F.R. § 20.702(d) (2012).

The case was before the Board in December 2010 for review of the Veteran's cardiac disorder claim and remanded for additional development, to include obtaining outstanding treatment records and affording the Veteran a VA examination.  The claim for a heart disorder was again before the Board in August 2012 when it was remanded to obtain outstanding treatment records and afford the Veteran a new VA examination.  The Veteran was notified in September 2012 that she could provide releases so the VA could obtain any outstanding private treatment records.  She did not respond to this request.  VA treatment records were located and associated with the claims file.  The Veteran was afforded another VA examination in October 2012.  Therefore, the Board finds that there has been substantial compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

In July and August 2008, the Veteran notified VA that she was overseas and requested that her pending claims of service connection for a headache disorder, and increased rating claims pertaining to PTSD and a thoracic spine disorder be deferred until her return. THE VETERAN IS NOW APPARENTLY RESIDING IN TEXAS, and the Board will REMAND the remaining claims to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The preponderance of the evidence is against a finding that a heart disorder is related to active duty service, or may be presumed so.


CONCLUSION OF LAW

The criteria for the award of service connection for a heart disorder have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  See 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction).  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts.

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

The notice requirements were met in this case by letters sent to the Veteran in February 2008 and March 2009.  The February 2008 letter advised the Veteran of the information necessary to substantiate her claim, and of her and VA's respective obligations for obtaining specified types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  The February 2008 letter also advised the Veteran of how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The March 2009 letter also informed the Veteran of the requirements to substantiate a claim of secondary service connection.

While the Veteran was not provided adequate 38 U.S.C.A. § 5103(a) notice prior to the adjudication of the claim in the April 2008 rating decision, this notice problem does not constitute prejudicial error in this case because the record reflects that a reasonable person could be expected to understand what was needed to substantiate the claim after reading the above letter as well as the rating decision, statement of the case, and supplemental statements of the case.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  Furthermore, the Board finds that there can be no prejudice to the Veteran due to a lack of adequate 38 U.S.C.A. § 5103(a) notice where, as here, none has been specifically alleged.  Id.

The Veteran has not alleged that VA failed to comply with the notice requirements of the VCAA, and she was afforded a meaningful opportunity to participate effectively in the processing of her claim, and has in fact provided additional arguments at every stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The Veteran's service treatment records and VA treatment records are in the file.  The Veteran has not indicated that there are any additional outstanding records to be obtained.  The duty to assist with obtaining medical records has been satisfied.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

The Veteran was afforded a VA medical examination in February 2011 and October 2012 for her heart disorder claim.  These opinions were rendered by medical professionals following a thorough examination and interview of the Veteran and review of the claims file.  The examiners obtained an accurate history.  The examiners provided a detailed conclusion for the conclusions that were reached.  Therefore, the Board finds that the examinations are adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

In light of the foregoing, all relevant facts have been adequately developed to the extent possible; no further assistance to the Veteran in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38  C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder on a direct basis, generally there must be probative evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

For secondary service connection, it must be shown that the disability for which the claim is made is proximately due to or the result of service-connected disease or injury or that service-connected disease or injury has chronically worsened the disability for which service connection is sought.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc). 

Service connection may also be granted for a chronic disease, including cardiovascular-renal disease, when it is manifested to a compensable degree within one year of separation from service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2012).

The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a 'competent' source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  Layno v. Brown, 6 Vet. App. 465 (1994).  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when: (1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer); (2) the layperson is reporting a contemporaneous medical diagnosis, or; (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with 'unique and readily identifiable features' that is 'capable of lay observation.'  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the 'authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence').

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

The Board has reviewed the Veteran's service treatment records and there is no evidence that she complained of, was diagnosed with, or was treated for a heart disorder while in service.  She did have a reported syncopal episode in March 2003 which was the physician stated was likely due to hypoglycemia.  Even if a chronic condition was not shown during service, service connection may be established under 38 C.F.R. § 3.303(d) if the evidence shows a disease first diagnosed after service was incurred in service.

Post-service, in a September 2006 VA treatment record the Veteran had normal heart sounds and rhythm with no murmurs.  In a later September 2006 VA treatment record the Veteran reported that she had been diagnosed with mitral valve prolapse in May 2006.  She also reported a palpitation episode a few months earlier.  In an August 2010 treatment record no heart murmurs were found.  In September 2010 she had an increased heart rate during panic attacks.

In January 2011 a tachycardic heart rate was noted.  In follow up for the next two days the Veteran's heart was at a regular rate and rhythm.  

The Veteran was afforded a VA examination in February 2011.  She reported chest pains both at rest and during activity while in service.  She also reported that she had been diagnosed with mitral valve prolapse and a heart murmur and that occasionally she felt her heart skip a beat.  

On x-ray her heart size was normal and there was no active chest process.  She could not perform METs testing as she was recovering from recent pelvic surgery.  Although the examiner stated that the Veteran had mitral valve prolapse, he also stated that the Veteran did not have a current heart disorder.  As these opinions were contradictory, the Board requested that an addendum opinion be obtained.

In July 2012 an addendum opinion was offered by a new VA physician as the February 2011 examiner was unavailable.  The examiner noted no diagnosis of a heart condition in the service treatment records or within one year of discharge.  With regard to the October 2006 Holster testing, the examiner noted the test results were normal.  The examiner also cited to a May 2012 stress test that was normal.  The examiner also opined that a current heart disability could not be diagnosed.  

The Veteran was afforded another VA examination in October 2012.  The examiner noted the Veteran's heart rate and sound were normal.  The Veteran's September 2006 echocardiogram was normal and the results of her October 2006 Holster monitor were also normal.  The examiner also reviewed the results of an August 2012 EKG which were normal.  The Veteran's METs testing was limited by her musculoskeletal pain.

The examiner reviewed the claims file and stated that the in service syncope episode was felt to be vasovagal syncope, which was not related to a heart disorder.  The examiner ultimately opined that there was no objective evidence of any cardiac condition, to include mitral valve prolapse, or ischemic heart disease.  The syncope episode in service was a transitory condition that resolved without residual.  The Veteran's reported palpitations, which were a nonspecific symptom, were shown not to be associated with any rhythm abnormality on diagnostic testing. 

There is also no evidence that the Veteran had a heart disorder that manifested within a year of service.  The presumption of service connection does not therefore apply.  38 U.S.C.A. §§ 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2012).

Although lay persons such as the Veteran are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the issue of diagnosing a heart disorder, this falls outside the realm of common knowledge of a lay person. 

The Veteran's assertion has been investigated by competent medical opinion, and found to be without merit.  Jandreau, supra. (lay evidence may be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional). 

Without a current diagnosis of a disability, the Board cannot grant service connection.  To prevail on the issue of service connection, a current disability must have existed on or after the date of application for that disability.  See 38 U.S.C.A. § 1110; see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); see also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (agreeing that the requirement that a claimant have a current disability before service connection may be awarded is satisfied when a claimant has a disability at the time a VA claim is filed or during the pendency of that claim.).

There is no competent evidence of a diagnosis of a heart disorder.  Moreover, to the extent that the Veteran has argued she has a heart disorder which is caused by PTSD, she is not competent to either diagnose such a disorder, nor attribute it to an etiology. Accordingly, the Veteran's claims for service connection must be denied and the benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet.  App. 49, 56 (1990).


ORDER

Entitlement to service connection for a heart disorder is denied.


REMAND

As noted, the Veteran requested that her claims for an increased rating for PTSD, a thoracic spine disorder and for service connection for a headache disorder be deferred until her return from employment overseas. Although she has not argued any aspect of the claims since she returned at some point prior to October 2009 (her marriage certificate indicates that she then married in New Jersey), she has not withdrawn her claims.
The Veteran contends that she has migraine headaches which began on active duty while she was stationed in Kuwait.  See November 2005 post deployment examination.  The RO has denied her claim as there is no current diagnosis of a disability.  

Under 38 C.F.R. § 3.317, a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability may be service-connected, provided that such disability became manifest either during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016, and by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  See also Extension of the Presumptive Period for Compensation for Gulf War Veterans, 71 Fed. Reg. 75,669-75,672 (December 18, 2006).

The Veteran's claim warrants a VA examination for headaches to determine the nature and etiology of this condition, to include if it is due to undiagnosed illness.

For increased rating claims, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2011).  

The RO should also affiliate any additional outstanding service or post service treatment records with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all records of VA and non-VA health care providers who provided treatment for her headaches, PTSD, and lumbar spine disability.  

a) After obtaining any appropriate authorizations for release of medical information, the RO must seek to obtain any potentially relevant records that have not been previously received from each health care provider the Veteran identifies.

b) The RO must associate with the claims file all outstanding medical treatment records from any VA treatment facility.

c) The Veteran must also be advised that with respect to private medical evidence she may alternatively obtain the records on her own and submit them to the RO.

2.  The RO shall schedule the Veteran for a VA examination by a clinician with appropriate expertise in order to determine whether the Veteran has headaches attributable to service, or an undiagnosed illness IN ACCORDANCE WITH ESTABLISHED VA PROTOCOLS.  

a) The entire claims file (i.e. any medical records contained in Virtual VA, CAPRI, and AMIE), to include this REMAND, must be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.  The examiner should indicate on the examination report that (s)he has reviewed the folder in conjunction with the examination.  The examiner should note the Veteran's November 2005 post-deployment examination where she reported headaches.

b)  Does the Veteran have headaches that were either caused or aggravated by active military service?

c) Are the Veteran's headaches attributable to any known clinical diagnosis?

d)  Does the Veteran have headaches resulting from an undiagnosed illness?

e) The examiner is requested to provide a FULLY REASONED EXPLANATION for his or her opinions, based on his or her clinical experience, medical expertise, and established medical principles.

f) The examiner is advised that by law, an examiner's statement that an opinion is based on the medical expertise of the examiner, but without a fully reasoned explanation, is not a legally sufficient opinion and will likely result in a return of the claim to the examiner.

3.  The RO shall schedule the Veteran for a VA examination by a clinician with appropriate expertise in order to determine the current severity of the Veteran's PTSD.

a) The entire claims file (i.e. any medical records contained in Virtual VA, CAPRI, and AMIE), to include this REMAND, must be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.  The examiner should indicate on the examination report that (s)he has reviewed the folder in conjunction with the examination.  

b) The examiner should identify the nature, frequency, and severity of all current manifestations of PTSD.  The examination report should include a full psychiatric diagnostic assessment including a Global Assessment of Functioning (GAF) score on Axis V and an explanation of the significance of the current levels of psychological, social, and occupational functioning which support the score. 

c) The examiner must also provide an opinion concerning the impact of the Veteran's PTSD on her ability to work to include whether the Veteran is unemployable because of her service-connected disabilities, alone or acting together.  

d) The examiner is requested to provide a FULLY REASONED EXPLANATION for his or her opinions, based on his or her clinical experience, medical expertise, and established medical principles.

e) The examiner is advised that by law, an examiner's statement that an opinion is based on the medical expertise of the examiner, but without a fully reasoned explanation, is not a legally sufficient opinion and will likely result in a return of the claim to the examiner.

4.  The RO shall schedule the Veteran for a VA examination by a clinician with appropriate expertise in order to determine the current severity of the Veteran's lumbar spine disability.

a) The entire claims file (i.e. any medical records contained in Virtual VA, CAPRI, and AMIE), to include this REMAND, must be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.  The examiner should indicate on the examination report that (s)he has reviewed the folder in conjunction with the examination.  
b) The examiner(s) must conduct any appropriate interviews and clinical testing to respond to the inquiries, including x-rays of the Veteran's spine.

c) The examiner must report the complete range of motion for the spine.  In reporting the results of range of motion testing, the examiner must identify any objective evidence of pain and the specific limitation(s) of motion, if any, accompanied by pain.  To the extent possible, the examiner must assess the degree of severity of any pain.  

d) Tests of joint movement against varying resistance must be performed.  The extent of any incoordination, weakened movement, and excess fatigability on use must also be described by the examiner.  THE EXAMINER MUST ASSESS THE ADDITIONAL FUNCTIONAL IMPAIRMENT DUE TO WEAKENED MOVEMENT, EXCESS FATIGUABILITY, OR INCOORDINATION IN TERMS OF THE DEGREE OF ADDITIONAL RANGE OF MOTION LOSS.  If not feasible, the examiner must provide a detailed explanation and rationale for why such could not be accomplished.  

e) The examiner must also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups (if the Veteran describes flare-ups), and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  If feasible, the examiner must assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If not feasible, the examiner must provide a detailed explanation and rationale for why such could not be accomplished.  

f) The examiner is requested to provide a FULLY REASONED EXPLANATION for his or her opinions, based on his or her clinical experience, medical expertise, and established medical principles.

g) The examiner is advised that by law, an examiner's statement that an opinion is based on the medical expertise of the examiner, but without a fully reasoned explanation, is not a legally sufficient opinion and will likely result in a return of the claim to the examiner.

5.  After the above has been completed, the RO must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.  

6.  Finally, after completing the above, and any other development deemed necessary, readjudicate the claim.  If the benefits sought on appeal are not granted, the Veteran and her representative should be furnished with a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


 
______________________________________________
Vito A. Clementi 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


